Citation Nr: 1645211	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army Reserve.  He had periods of active duty from May 1985 to August 1985 and from August 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board remanded the case for further development in July 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the Veteran served in the United States Army Reserve from 1984 to 2006.  The record includes a chronological statement of retirement points; however, the form does not indicate the actual dates and type of service that the Veteran had from 1984 to 2006.  He testified at the March 2015 hearing that he injured his knees while wrestling in 1986, during a PT test in 1994, and while playing softball in 1996 and that he underwent knee surgeries between 2000 and 2004.  Thus, the AOJ should determine dates on which he served on active duty, active duty for training, or inactive duty for training during those years.

Moreover, in the prior remand, the Board directed the AOJ to obtain medical records from Dr. V. and Dr. R., who were identified at the March 2015 hearing, as well as any records pertaining to the Veteran's claim for workers' compensation.  The AOJ subsequently attempted to obtain such records, but did not receive a signed release form back from the Veteran.  The Board again takes this opportunity to advise the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate.  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request verification of the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in 1986, 1994, 1996, and from 2000 to 2004.

The AOJ should prepare a summary of such dates, to include whether such service was federalized.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, to include Dr. V. and Dr. R and any relevant workers compensation records (identified during March 2015 hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




